


Exhibit 10.25

 

HAWAIIAN HOLDINGS, INC.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is entered into, effective as
of                                 ,         , by and between Hawaiian
Holdings, Inc., a Delaware corporation (the “Company”), and
                                         (“Indemnitee”).

 

WHEREAS, Indemnitee’s service to the Company substantially benefits the Company;

 

WHEREAS, individuals are reluctant to serve as directors or officers of
corporations or in certain other capacities unless they are provided with
adequate protection through insurance or indemnification against the risks of
claims and actions against them arising out of such service;

 

WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and any insurance as adequate
under the present circumstances, and Indemnitee may not be willing to serve as a
director or officer without additional protection;

 

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee as permitted by applicable law; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s certificate of incorporation and
bylaws, and any resolutions adopted pursuant thereto, and this Agreement shall
not be deemed a substitute therefor, nor shall this Agreement be deemed to
limit, diminish or abrogate any rights of Indemnitee thereunder.

 

The parties therefore agree as follows:

 

1.                                       Definitions.

 

(a)                                  A “Change in Control” shall be deemed to
occur upon the earliest to occur after the date of this Agreement of any of the
following events:

 

(i)                       Acquisition of Stock by Third Party. Any Person (as
defined below) is or becomes the Beneficial Owner (as defined below), directly
or indirectly, of securities of the Company representing twenty-five percent
(25%) or more of the combined voting power of the Company’s then outstanding
securities;

 

(ii)                    Change in Board Composition. During any one (1) year
period (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Company’s board
of directors, and any new directors (other than a director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in Sections 1(a)(i), 1(a)(iii) or 1(a)(iv)) whose election
by the board of directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the members of the Company’s
board of directors;

 

--------------------------------------------------------------------------------


 

(iii)                 Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity;

 

(iv)                Liquidation. The approval by the stockholders of the Company
of a complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
and

 

(v)                   Other Events. Any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or in response to any similar item on any similar schedule or form)
promulgated under the Securities Exchange Act of 1934, as amended, whether or
not the Company is then subject to such reporting requirement.

 

For purposes of this Section 1(a), the following terms shall have the following
meanings:

 

(1)                                  “Person” shall have the meaning as set
forth in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended; provided, however, that “Person” shall exclude (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (iii) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

(2)                                  “Beneficial Owner” shall have the meaning
given to such term in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended; provided, however, that “Beneficial Owner” shall exclude any Person
otherwise becoming a Beneficial Owner by reason of (i) the stockholders of the
Company approving a merger of the Company with another entity or (ii) the
Company’s board of directors approving a sale of securities by the Company to
such Person.

 

(b)                                 For purposes of this Agreement, references
to the “Company” shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that if Indemnitee is or was a director, officer, employee or
agent of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

(c)                                  “Corporate Status” describes the status of
a person who is or was a director, trustee, general partner, managing member,
officer, employee, agent or fiduciary of the Company or any other Enterprise.

 

(d)                                 “DGCL” means the General Corporation Law of
the State of Delaware.

 

(e)                                  “Disinterested Director” means a director
of the Company who is not and was not a party to the Proceeding in respect of
which indemnification is sought by Indemnitee.

 

(f)                                    “Enterprise” means the Company and any
other corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, trustee, general partner, managing
member, officer, employee, agent or fiduciary.

 

2

--------------------------------------------------------------------------------


 

(g)                                 “Expenses” include all reasonable attorneys’
fees, retainers, court costs, transcript costs, fees and costs of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
include (i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond or other appeal bond or their
equivalent, and (ii) for purposes of Section 13(c), Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company. Expenses, however, shall
not include amounts paid in settlement by Indemnitee or the amount of judgments
or fines against Indemnitee.

 

(h)                                 “Independent Counsel” means a law firm, or a
partner or member of a law firm, that is experienced in matters of corporation
law and neither presently is, nor in the past five years has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (other than as Independent Counsel with respect to matters concerning
Indemnitee under this Agreement, or other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

(i)                                     “Proceeding” means any threatened,
pending or completed action, suit, arbitration, mediation, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative or investigative nature, including any
appeal therefrom and including without limitation any such Proceeding pending as
of the date of this Agreement, in which Indemnitee was, is or will be involved
as a party, a potential party, a non-party witness or otherwise by reason of
(i) the fact that Indemnitee is or was a director or officer of the Company,
(ii) any action taken by Indemnitee or any action or inaction on Indemnitee’s
part while acting as a director or officer of the Company, or (iii) the fact
that Indemnitee is or was serving at the request of the Company as a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of the Company or any other Enterprise, in each case whether or not serving in
such capacity at the time any liability or Expense is incurred for which
indemnification or advancement of expenses can be provided under this Agreement.

 

(j)                                     Reference to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to any employee benefit plan; references
to “serving at the request of the Company” shall include any service as a
director, officer, employee or agent of the Company which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
an employee benefit plan, its participants or beneficiaries; and a person who
acted in good faith and in a manner such person reasonably believed to be in the
best interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Agreement.

 

2.                                       Indemnity in Third-Party Proceedings.
The Company shall indemnify Indemnitee in accordance with the provisions of this
Section 2 if Indemnitee was, is, or is threatened to be made, a party to or a
participant in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a

 

3

--------------------------------------------------------------------------------


 

judgment in its favor. Pursuant to this Section 2, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
Proceeding, had no reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

3.                                       Indemnity in Proceedings by or in the
Right of the Company. The Company shall indemnify Indemnitee in accordance with
the provisions of this Section 3 if Indemnitee was, is, or is threatened to be
made, a party to or a participant in any Proceeding by or in the right of the
Company to procure a judgment in its favor. Pursuant to this
Section 3, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. No indemnification for Expenses shall be made under
this Section 3 in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged by a court of competent jurisdiction to be liable to
the Company, unless and only to the extent that the Delaware Court of Chancery
or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such expenses as the Delaware Court of Chancery or such
other court shall deem proper.

 

4.                                       Indemnification for Expenses of a Party
Who is Wholly or Partly Successful. To the extent that Indemnitee is a party to
or a participant in and is successful (on the merits or otherwise) in defense of
any Proceeding or any claim, issue or matter therein, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. To the extent
permitted by applicable law, if Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, in defense of one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with (a) each successfully
resolved claim, issue or matter and (b) any claim, issue or matter related to
any such successfully resolved claim, issuer or matter. For purposes of this
section, the termination of any claim, issue or matter in such a Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.

 

5.                                       Indemnification for Expenses of a
Witness. To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness in any Proceeding to which Indemnitee is not a
party, Indemnitee shall be indemnified to the extent permitted by applicable law
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

 

6.                                       Additional Indemnification.

 

(a)                                  Notwithstanding any limitation in
Sections 2, 3 or 4, the Company shall indemnify Indemnitee to the fullest extent
permitted by applicable law if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding (including a Proceeding by or in the
right of the Company to procure a judgment in its favor) against all Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with the Proceeding or any
claim, issue or matter therein.

 

(b)                                 For purposes of Section 6(a), the meaning of
the phrase “to the fullest extent permitted by applicable law” shall include,
but not be limited to:

 

4

--------------------------------------------------------------------------------


 

(i)                       the fullest extent permitted by the provision of the
DGCL that authorizes or contemplates additional indemnification by agreement, or
the corresponding provision of any amendment to or replacement of the DGCL; and

 

(ii)                    the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

 

7.                                       Partial Indemnification.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the expenses, judgments, fines or penalties
actually or reasonably incurred by Indemnitee in the investigation, defense,
appeal or settlement of any civil or criminal action, suit or proceeding, but
not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such expenses, judgments, fines or
penalties to which Indemnitee is entitled.

 

8.                                       Exclusions. Notwithstanding any
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity in connection with any Proceeding (or any part
of any Proceeding):

 

(a)                                  for which payment has actually been made to
or on behalf of Indemnitee under any statute, insurance policy, indemnity
provision, vote or otherwise, except with respect to any excess beyond the
amount paid;

 

(b)                                 for an accounting or disgorgement of profits
pursuant to Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of federal, state or local statutory law or common law, if
Indemnitee is held liable therefor (including pursuant to any settlement
arrangements);

 

(c)                                  for expenses incurred by Indemnitee with
respect to any such action in which Indemnitee acted in bad faith or in a manner
opposed to the best interests of the Company;

 

(d)                                 for any reimbursement of the Company by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the
Company, as required in each case under the Securities Exchange Act of 1934, as
amended (including any such reimbursements that arise from an accounting
restatement of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”), or the payment to the Company of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act), if Indemnitee is held liable therefor
(including pursuant to any settlement arrangements);

 

(e)                                  initiated by Indemnitee, including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, employees, agents or other indemnitees,
unless (i) the Company’s board of directors authorized the Proceeding (or the
relevant part of the Proceeding) prior to its initiation, (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law, (iii) otherwise authorized in
Section 13(c) or (iv) otherwise required by applicable law; or

 

(f)                                    if prohibited by applicable law.

 

9.                                       Advancement of Expenses. The Company
shall advance the Expenses incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made as soon as reasonably
practicable, but in any event no later than sixty (60) days, after the receipt
by the Company of a written

 

5

--------------------------------------------------------------------------------


 

statement or statements requesting such advances from time to time (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditure made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice).
Advances shall be unsecured and interest free and made without regard to
Indemnitee’s ability to repay such advances. Indemnitee hereby undertakes to
repay any advance to the extent that it is ultimately determined that Indemnitee
is not entitled to be indemnified by the Company. This Section 9 shall not apply
to the extent advancement is prohibited by law and shall not apply to any
Proceeding for which indemnity is not permitted under this Agreement, but shall
apply to any Proceeding referenced in Section 8(b) or 8(c) prior to a
determination that Indemnitee is not entitled to be indemnified by the Company. 
Notwithstanding the foregoing, no advance shall be made by the Company to
Indemnitee in any Proceeding if a determination is reasonably and promptly made
(i) by a majority vote of the directors who are not parties to such Proceeding,
even though less than a quorum, or (ii) by a committee of such directors
designated by majority vote of such directors, even though less than a quorum,
or (iii) if there are no such directors, or if such directors so direct, by
Independent Counsel in a written opinion, that facts known to the
decision-making party at the time such determination is made demonstrate clearly
and convincingly that Indemnitee acted in bad faith or in a manner that
Indemnitee did not believe to be in or not opposed to the best interests of the
Company.

 

10.                                 Procedures for Notification and Defense of
Claim.

 

(a)                                  Notice to the Company. Indemnitee shall
notify the Company in writing of any matter with respect to which Indemnitee
intends to seek indemnification or advancement of Expenses as soon as reasonably
practicable following the receipt by Indemnitee of notice thereof. The written
notification to the Company shall include, in reasonable detail, a description
of the nature of the Proceeding and the facts underlying the Proceeding. The
failure by Indemnitee to notify the Company will not relieve the Company from
any liability which it may have to Indemnitee hereunder or otherwise than under
this Agreement, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights, except to the extent that such failure or
delay materially prejudices the Company.

 

(b)                                 Notice to Insurers.  If, at the time of the
receipt of a notice of a Proceeding pursuant to the terms hereof, the Company
has directors’ and officers’ liability insurance in effect, the Company shall
give prompt notice of the commencement of the Proceeding to the insurers, to the
extent required, in accordance with the procedures set forth in the applicable
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of Indemnitee, or reimburse the Company,
as the case may be, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies; provided, however, that nothing in
this subsection (b) shall relieve the Company of its obligations hereunder (or
allow the Company to delay in its performance of its obligations hereunder) to
provide indemnification for or advance any expenses with respect to any
Proceeding referenced in Sections 2 or 3, between the time that it so notifies
its insurers and the time that its insurers actually pay any such amounts
payable as a result of any such Proceeding to the Company.

 

(c)                                  Selection of Counsel. In the event the
Company may be obligated to make any indemnity in connection with a Proceeding,
the Company shall be entitled to assume the defense of such Proceeding at its
own expense with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee for any fees or expenses of separate counsel
subsequently employed by or on behalf of Indemnitee with respect to the same
Proceeding. Notwithstanding the Company’s assumption of the defense of any such
Proceeding, the Company shall be obligated to pay the fees and expenses of
Indemnitee’s counsel to the extent (i) the employment of counsel by Indemnitee
is authorized by the Company, (ii) counsel for the Company or Indemnitee shall
have reasonably concluded that

 

6

--------------------------------------------------------------------------------


 

there is a conflict of interest between the Company and Indemnitee in the
conduct of any such defense such that Indemnitee needs to be separately
represented, (iii) the fees and expenses are non-duplicative and reasonably
incurred in connection with Indemnitee’s role in the Proceeding despite the
Company’s assumption of the defense, (iv) the Company is not financially or
legally able to perform its indemnification obligations or (v) the Company shall
not have retained, or shall not continue to retain, such counsel to defend such
Proceeding. Regardless of any provision in this Agreement, Indemnitee shall have
the right to employ counsel in any Proceeding at Indemnitee’s personal expense.
The Company shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Company.  Indemnitee
agrees to consult with the Company and to consider in good faith the
advisability and appropriateness of joint representation in the event that
either the Company or other indemnitees in addition to Indemnitee require
representation in connection with any Proceeding.

 

(d)                                 Cooperation by Indemnitee. Indemnitee shall
give the Company such information and cooperation in connection with the
Proceeding as may be reasonably appropriate.

 

(e)                                  Settlements. The Company shall not be
liable to indemnify Indemnitee for any settlement of any Proceeding (or any part
thereof) without the Company’s prior written consent, which shall not be
unreasonably withheld.

 

(f)                                    Right to Settle Proceedings. The Company
shall not settle any Proceeding (or any part thereof) without Indemnitee’s prior
written consent, which shall not be unreasonably withheld.

 

11.                                 Procedures upon Application for
Indemnification.

 

(a)                                  Notice. To obtain
indemnification, Indemnitee shall submit to the Company a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and as is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of the Proceeding. The Company shall, as soon as
reasonably practicable after receipt of such a request for indemnification,
advise the board of directors that Indemnitee has requested indemnification. Any
delay in providing the request will not relieve the Company from its obligations
under this Agreement.

 

(b)                                 Determination.  Following a written request
by Indemnitee for indemnification pursuant to Section 11(a), a determination
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case (i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Company’s board of directors, a copy of which shall be
delivered to Indemnitee or (ii) if a Change in Control shall not have occurred,
if required by applicable law, (A) by a majority vote of the Disinterested
Directors, even though less than a quorum of the Company’s board of directors,
(B) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum of the Company’s
board of directors, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Company’s board of directors, a copy of which shall be delivered to
Indemnitee or (D) if so directed by the Company’s board of directors, by the
stockholders of the Company. If it is determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within thirty (30) days
after such determination. Indemnitee shall cooperate with the person, persons or
entity making the determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) reasonably
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company, to the extent permitted
by applicable law.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Disputes. In the event the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 11(b), the Independent Counsel shall be selected as provided in this
Section 11(c). If a Change in Control shall not have occurred, the Independent
Counsel shall be selected by the Company’s board of directors, and the Company
shall give written notice to Indemnitee advising him or her of the identity of
the Independent Counsel so selected. If a Change in Control shall have occurred,
the Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Company’s board of directors, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. In either event, Indemnitee or the Company, as the case may
be, may, within ten (10) days after such written notice of selection shall have
been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within twenty (20) days
after the later of (i) submission by Indemnitee of a written request for
indemnification pursuant to Section 11(a) hereof and (ii) the final disposition
of the Proceeding, the parties have not agreed upon an Independent Counsel,
either the Company or Indemnitee may petition a court of competent jurisdiction
for resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(b) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 13(a) of this Agreement,
the Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

(d)                                 The Company agrees to pay the reasonable
fees and expenses of any Independent Counsel and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

12.                                 Presumptions and Effect of Certain
Proceedings.

 

(a)                                  In making a determination with respect to
entitlement to indemnification hereunder, the person, persons or entity making
such determination shall, to the fullest extent not prohibited by law, presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 11(a) of this Agreement, and the Company shall, to the fullest extent
not prohibited by law, have the burden of proof to overcome that presumption in
connection with the making by such person, persons or entity of any
determination contrary to that presumption.

 

(b)                                 The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

8

--------------------------------------------------------------------------------


 

(c)                                  For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith to the extent
Indemnitee relied in good faith on (i) the records or books of account of the
Enterprise, including financial statements, (ii) information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties,
(iii) the advice of legal counsel for the Enterprise or its board of directors
or counsel selected by any committee of the board of directors or
(iv) information or records given or reports made to the Enterprise by an
independent certified public accountant, an appraiser, investment banker or
other expert selected with reasonable care by the Enterprise or its board of
directors or any committee of the board of directors. The provisions of this
Section 12(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

 

(d)                                 Neither the knowledge, actions nor failure
to act of any other director, officer, agent or employee of the Enterprise shall
be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

 

13.                                 Remedies of Indemnitee.

 

(a)                                  Subject to Section 13(e), in the event that
(i) a determination is made pursuant to Section 11 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 9 or
13(c) of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 11 of this Agreement
within ninety (90) days after the later of the receipt by the Company of the
request for indemnification or the final disposition of the Proceeding,
(iv) payment of indemnification pursuant to this Agreement is not made
(A) within thirty (30) days after a determination has been made that Indemnitee
is entitled to indemnification or (B) with respect to indemnification pursuant
to Sections 4, 5 and 13(c) of this Agreement, within thirty (30) days after
receipt by the Company of a written request therefor, or (v) the Company or any
other person or entity takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from, Indemnitee the benefits
provided or intended to be provided to Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication by a court of competent jurisdiction of Indemnitee’s
entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration with respect to Indemnitee’s entitlement to such indemnification or
advancement of Expenses, to be conducted by [expedited arbitration administered
by the DRS, Inc. in Honolulu, Hawaii]. The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration in accordance with
this Agreement.

 

(b)                                 Neither (i) the failure of the Company, its
board of directors, any committee or subgroup of the board of
directors, Independent Counsel or stockholders to have made a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor (ii) an actual determination by
the Company, its board of directors, any committee or subgroup of the board of
directors, Independent Counsel or stockholders that Indemnitee has not met the
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has or has not met the applicable standard of
conduct. In the event that a determination shall have been made pursuant to
Section 11 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 13
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits, and Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this Section 13, the Company shall, to the fullest extent not prohibited by law,
have the burden of proving Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

 

9

--------------------------------------------------------------------------------


 

(c)                                  To the fullest extent not prohibited by
law, the Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

 

(d)                                 To the extent not prohibited by law, the
Company shall indemnify Indemnitee against all Expenses that are incurred by
Indemnitee in connection with any action for indemnification or advancement of
Expenses from the Company under this Agreement or under any directors’ and
officers’ liability insurance policies maintained by the Company to the extent
Indemnitee is successful in such action, and, if requested by Indemnitee, shall
(as soon as reasonably practicable, but in any event no later than sixty (60)
days, after receipt by the Company of a written request therefor) advance such
Expenses to Indemnitee, subject to the provisions of Section 9.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement to indemnification shall be
required to be made prior to the final disposition of the Proceeding.

 

14.                                 Mutual Acknowledgement.  Both the Company
and Indemnitee acknowledge that in certain instances, Federal law or applicable
public policy may prohibit the Company from indemnifying its directors and
officers under this Agreement or otherwise.  Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

 

15.                                 Contribution. To the fullest extent
permissible under applicable law, if the indemnification provided for in this
Agreement is unavailable to Indemnitee, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amounts incurred by Indemnitee, whether for
Expenses, judgments, fines or amounts paid or to be paid in settlement, in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the events and
transactions giving rise to such Proceeding; and (ii) the relative fault of
Indemnitee and the Company (and its other directors, officers, employees and
agents) in connection with such events and transactions.

 

16.                                 Non-exclusivity. The rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Company’s certificate of
incorporation or bylaws, any agreement, a vote of stockholders or a resolution
of directors, or otherwise. To the extent that a change in Delaware law, whether
by statute or judicial decision, permits greater indemnification or advancement
of Expenses than would be afforded currently under the Company’s certificate of
incorporation and bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change, subject to the restrictions expressly set forth herein
or therein. Except as expressly set forth herein, no right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. Except as expressly set forth herein, the assertion or employment of
any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

 

17.                                 No Duplication of Payments. The Company
shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable hereunder (or for which advancement is provided
hereunder) if and to the extent that Indemnitee has otherwise actually received
payment for such amounts under any insurance policy, contract, agreement or
otherwise.

 

10

--------------------------------------------------------------------------------

 

18.                                 Insurance. The Company will make
commercially reasonable efforts to obtain and maintain liability insurance
applicable to directors, officers or fiduciaries in an amount determined by the
Company’s board of directors; provided, however, that nothing in this Section 18
shall relieve the Company of its obligations hereunder (or allow the Company to
delay in its performance of its obligations hereunder) to provide
indemnification for or advance any expenses with respect to any claim. To the
extent that the Company maintains an insurance policy or policies providing
liability insurance for directors, trustees, general partners, managing members,
officers, employees, agents or fiduciaries of the Company or any other
Enterprise, Indemnitee shall be covered by such policy or policies to the same
extent as the most favorably-insured persons under such policy or policies in a
comparable position.

 

19.                                 Subrogation. In the event of any payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

 

20.                                 Services to the Company. This Agreement
shall not be deemed an employment contract between the Company (or any of its
subsidiaries or any Enterprise) and Indemnitee.

 

21.                                 Duration. This Agreement shall continue
until and terminate upon the later of (a) ten (10) years after the date that
Indemnitee shall have ceased to serve as a director or officer of the Company or
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary of any other Enterprise, as applicable; or (b) one year after
the final termination of any Proceeding, including any appeal, then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 13 of this Agreement relating thereto.

 

22.                                 Successors. This Agreement shall be binding
upon the Company and its successors and assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company, and shall inure to
the benefit of Indemnitee and Indemnitee’s heirs, executors and administrators.

 

23.                                 Severability. Nothing in this Agreement is
intended to require or shall be construed as requiring the Company to do or fail
to do any act in violation of applicable law. The Company’s inability, pursuant
to court order or other applicable law, to perform its obligations under this
Agreement shall not constitute a breach of this Agreement. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (i) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(ii) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (iii) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

24.                                 Enforcement. The Company expressly confirms
and agrees that it has entered into this Agreement and assumed the obligations
imposed on it hereby in order to induce Indemnitee to serve as a director or
officer of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving as a director or officer of the Company.

 

11

--------------------------------------------------------------------------------


 

25.                                 Entire Agreement. This Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral,
written and implied, between the parties hereto with respect to the subject
matter hereof; provided, however, that this Agreement is a supplement to and in
furtherance of the Company’s certificate of incorporation and bylaws and
applicable law.

 

26.                                 Modification and Waiver. No supplement,
modification or amendment to this Agreement shall be binding unless executed in
writing by the parties hereto. No amendment, alteration or repeal of this
Agreement shall adversely affect any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in such Indemnitee’s
Corporate Status prior to such amendment, alteration or repeal. No waiver of any
of the provisions of this Agreement shall constitute or be deemed a waiver of
any other provision of this Agreement nor shall any waiver constitute a
continuing waiver.

 

27.                                 Notices. All notices and other
communications required or permitted hereunder shall be in writing and shall be
mailed by registered or certified mail, postage prepaid, sent by facsimile or
electronic mail or otherwise delivered by hand, messenger or courier service
addressed:

 

(a)                                  if to Indemnitee, to Indemnitee’s address,
facsimile number or electronic mail address as shown on the signature page of
this Agreement or in the Company’s records, as may be updated in accordance with
the provisions hereof; or

 

(b)                                 if to the Company, to the attention of the
General Counsel of the Company at 3375 Koapaka Street, Suite G-350, Honolulu, HI
96819, or at such other current address as the Company shall have furnished to
Indemnitee, with a copy (which shall not constitute notice) to Aaron J. Alter,
Wilson Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road, Palo Alto,
California 94304.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), (ii) if sent via
mail, at the earlier of its receipt or five (5) days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day.

 

28.                                 Applicable Law and Consent to Jurisdiction.
This Agreement and the legal relations among the parties shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, without regard to its conflict of laws rules. Except with respect to
any arbitration commenced by Indemnitee pursuant to Section 13(a) of this
Agreement, the Company and Indemnitee hereby irrevocably and unconditionally
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the Delaware Court of Chancery, and not
in any other state or federal court in the United States of America or any court
in any other country, (ii) consent to submit to the exclusive jurisdiction of
the Delaware Court of Chancery for purposes of any action or proceeding arising
out of or in connection with this Agreement, (iii) appoint, to the extent such
party is not otherwise subject to service of process in the State of Delaware,
The Corporation Trust Company, Wilmington, Delaware as its agent in the State of
Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court of Chancery, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.

 

12

--------------------------------------------------------------------------------


 

29.                                 Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute one and the same
Agreement. This Agreement may also be executed and delivered by facsimile
signature and in counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

30.                                 Captions. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

(signature page follows)

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Indemnification Agreement as of the date specified above.

 

 

 

HAWAIIAN HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Agreed to and accepted:

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

--------------------------------------------------------------------------------

 
